DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 5/4/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22 have been amended.
Claim 1, 3-9 and 11-22  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Graiver et al. (US 2018/0046780), in view of Ennist et al. (US 2020/0105380), further in view of Sumner et al. (US 2005/0118557).

CLAIM 1  
As per claim 1, Graiver et al. disclose: 
a method (Graiver et al., [0002] method for determining clinical trial suitability or relevance) comprising: 
receiving a plurality of criteria associated with a first clinical trial of set (sic) of potentially relevant clinical trials (Graiver et al., Figure 1 Feature:…computer parseable representation of a clinical trial and its eligibility criteria, [0011] eligibility criteria are converted into a machine interpretable representation, [0148] custom criteria, [0475] custom questions); 
determining a respective intended respondent for each of the plurality of criteria based on analyzing the plurality of criteria (Graiver et al., Figure 1 Feature:. Search to solve the patient-trial matching problem, Feature: probabilistic, query-based matching of many patients, MATCH, Feature: the search output being a relevance-ranked, patient-centric list of potential trials, using probability based eligibility analysis, [0148] custom criteria, [0475] custom questions); and 
associating each of the plurality of criteria with an indication of the corresponding intended respondent (Graiver et al., Figure 1 Feature:..search to solve the patient-trial matching problem, Feature: probabilistic, query-based matching of many patients, MATCH, Feature: the search output being a relevance-ranked, patient-centric list of potential trials, using probability based eligibility analysis, [0148] custom criteria, [0475] custom questions).


Graiver et al. fail to expressly disclose:
generating, from historical records of clinical trials and patient medical history data, a first training data set, wherein each vector in the first training data set includes at least a plurality of patient medical attributes as features and a plurality of clinical trial characteristics as labels
generating, from historical records of clinical trials, a second training data set, wherein each vector in the second training data set includes the plurality of clinical trial characteristics as features and information identifying an intended respondent for each of the plurality of clinical trial characteristics as labels
training a first machine learning (ML) model to identify a set of potentially relevant clinical trials for a patient using the first training data set 
training a second model to identify an intended respondent for a criterion of a clinical trial using the second training data set; 
generating a set of potentially relevant clinical trials for a patient based on the first machine learning model and attributes of the patient
training a second model to identify an intended respondent for a criterion of a clinical trial using the second training data set 
using the second ML model.


However, Ennist et al. teach:
generating, from historical records of clinical trials and patient medical history data, a first training data set, wherein each vector in the first training data set includes at least a plurality of patient medical attributes as features and a plurality of clinical trial characteristics as labels (Ennist et al., [0007] building the predictive model by training a learning machine on the clinical data, [0068] training a learning machine on clinical data of patients having the condition for which the predictive model is built)
generating, from historical records of clinical trials, a second training data set, wherein each vector in the second training data set includes the plurality of clinical trial characteristics as features and information identifying an intended respondent for each of the plurality of clinical trial characteristics as labels (Ennist et al., [0007] building the predictive model by training a learning machine on the clinical data, [0068] training a learning machine on clinical data of patients having the condition for which the predictive model is built)
training a first machine learning (ML) model to identify a set of potentially relevant clinical trials for a patient using the first training data set (Ennist et al., [0007] building the predictive model by training a learning machine on the clinical data, [0068] training a learning machine on clinical data of patients having the condition for which the predictive model is built) 
training a second model to identify an intended respondent for a criterion of a clinical trial using the second training data set (Ennist et al., [0007] building the predictive model by training a learning machine on the clinical data, [0068] training a learning machine on clinical data of patients having the condition for which the predictive model is built) 
generating a set of potentially relevant clinical trials for a patient based on the first machine learning model and attributes of the patient (Ennist et al., [0007] building the predictive model by training a learning machine on the clinical data, [0068] training a learning machine on clinical data of patients having the condition for which the predictive model is built)
training a second model to identify an intended respondent for a criterion of a clinical trial using the second training data set (Ennist et al., [0007] building the predictive model by training a learning machine on the clinical data, [0007] building the predictive model by training a learning machine on the clinical data)
using the second ML model (Ennist et al., [0005] using a predictive model, in accordance with a determination that the second prediction data satisfies the at least one screening criteria, enrolling the candidate in the second clinical trial; and in accordance with a determination that the second prediction data fails to satisfy the at least one screening criteria, rejecting the candidate for the second clinical trial).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “generating, from historical records of clinical trials and patient medical history data, a first training data set, wherein each vector in the first training data set includes at least a plurality of patient medical attributes as features and a plurality of clinical trial characteristics as labels,” etc. as taught by Ennist et al. within the method as taught by the Graiver et al. with the motivation of providing method to screen candidates for enrollment in a clinical trial (Ennist et al., [0004]).

Graiver et al. and Ennist et al. fail to expressly teach:
blocking interaction with user interface controls associated with one or more criteria of the plurality of criteria based on a determination that an identity of a respondent and the intended respondent for the one or more criteria of the plurality of criteria is not satisfied 
Page 2PATENTPS Ref. No.: 1682.099896unblockinq interaction with the user interface controls associated with the one or more criteria upon satisfaction of the one or more criteria.


Sumner et al. teach:
blocking interaction with user interface controls associated with one or more criteria of the plurality of criteria based on a determination that an identity of a respondent and the intended respondent for the one or more criteria of the plurality of criteria is not satisfied (Sumner et al., [0037] Criteria may further define a necessary sequence of user actions., [0038] … scheduling a subsequent interaction between the simulated system and one or the at least one users…)
unblockinq interaction with the user interface controls associated with the one or more criteria upon satisfaction of the one or more criteria (Sumner et al., [0037] Criteria may further define a necessary sequence of user actions., [0038] … scheduling a subsequent interaction between the simulated system and one or the at least one users…).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “blocking interaction with user interface controls associated with one or more criteria of the plurality of criteria based on a détermination that an identity of a respondent and the intended respondent for the one or more criteria of the plurality of criteria is not satisfied,” etc. as taught by Sumner et al. within the method as taught by Graiver et al. and Ennist et al. with the motivation of providing evaluating users (Sumner et al., [0002]).

CLAIM 3   
As per claim 3, Graiver et al. and Ennist et al. and Sumner et al. 
teach the method of claim 1 and further disclose the limitations of:
wherein the intended respondent for each of the plurality of criteria indicates a qualification required to qualify a user to respond to the respective criterion (Graiver et al., [0284] Qualifiers, [0326] qualified eligibility criteria).



CLAIM 4    
As per claim 4, Graiver et al. and Ennist et al. and Sumner et al. 
teach the method of claim 3 and further disclose the limitations of:
the method further comprising: 
receiving, from a first respondent, a first response to a first criterion of the plurality of criterion (Graiver et al., [0015] in response to a patient answering the questions); 
determining a qualification of the first respondent (Graiver et al., [0284] Qualifiers, [0326] qualified eligibility criteria); and 
upon determining that the qualification of the first respondent is below a qualification of the intended respondent for the first criterion, rejecting the first response (Graiver et al., [0381] knowing that the patient is pregnant means that we should reject patient ages less than 10).


CLAIM 5   
As per claim 5, Graiver et al. and Ennist et al. and Sumner et al. 
teach the method of claim 1 and further disclose the limitations of:
the method further comprising: 
training a third machine learning (ML) model (Ennist et al., [0006] selecting the predictive model from a plurality of different predictive models) to identify a time at which a criterion should be answered (Graiver et al., [0166] temporal criteria, [0211] Temporal Qualifiers);  Page 25 of 30Attorney Docket No.: P201805628US01 
determining a respective time at which each of the plurality of criteria should be answered, based on analyzing the plurality of criteria using the second ML model (Graiver et al., [0166] temporal criteria, [0211] Temporal Qualifiers); and 
associating each of the plurality of criteria with an indication of the corresponding time at which each of the plurality of criteria should be answered (Graiver et al., [0166] temporal criteria, [0211] Temporal Qualifiers), wherein blocking interaction with user interface controls associated with the one or more criteria of the plurality of criteria is further based on the indication of the corresponding time at which the one or more criteria of the plurality of criteria should be answered (Sumner et al., [0037] Criteria may further define a necessary sequence of user actions., [0038] … scheduling a subsequent interaction between the simulated system and one or the at least one users…).


The obviousness of combining the teachings of Ennist et al. with the method as taught by Graiver et al. is discussed in the rejection of claim 1, and incorporated herein.

The obviousness of combining the teachings of Sumner et al. with the method as taught by Graiver et al. and Ennist et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6    
As per claim 6, Graiver et al. and Ennist et al. and Sumner et al. 
teach the method of claim 5 and further disclose the limitations of:
the method further comprising: 
receiving, at a first time, a first response to a first criterion of the plurality of criterion (Graiver et al., [0015] in response to a patient answering the questions); and 
upon determining that the first time is prior to the time at which the first criterion should be answered (Graiver et al., [0166] temporal criteria, [0211] Temporal Qualifiers), rejecting the first response (Ennist et al., [000] using a predictive model, in accordance with a determination that the second prediction data fails to satisfy the at least one screening criteria, rejecting the candidate for the second clinical trial).


The obviousness of combining the teachings of Ennist et al. with the method as taught by Graiver et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Graiver et al. and Ennist et al. and Sumner et al. 
teach the method of claim 1 and further disclose the limitations of:
the method further comprising: 
training a third machine learning (ML) model (Ennist et al., [0006] selecting the predictive model from a plurality of different predictive models) to identify a predefined event that must occur prior to answering a criterion (Graiver et al., [0166] temporal criteria, [0211] Temporal Qualifiers); 
determining a predefined event that must occur for each of the plurality of criteria (Graiver et al., [0166] temporal criteria, [0211] Temporal Qualifiers), based on analyzing the plurality of criteria using the third ML model (Ennist et al., [0006] selecting the predictive model from a plurality of different predictive models); and 
associating each of the plurality of criteria with an indication of the corresponding predefined event (Graiver et al., [0166] temporal criteria, [0211] Temporal Qualifiers).


The obviousness of combining the teachings of Ennist et al. with the method as taught by Graiver et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Graiver et al. and Ennist et al. and Sumner et al. 
teach the method of claim 5 and further disclose the limitations of:
the method further comprising: 
receiving, at a first time, a first response to a first criterion of the plurality of criterion (Graiver et al., [0015] in response to a patient answering the questions); and 
upon determining that the predefined event  (Graiver et al., [0166] temporal criteria, [0211] Temporal Qualifiers) corresponding to the first criterion has not occurred, rejecting the first response (Ennist et al., [000] using a predictive model, in accordance with a determination that the second prediction data fails to satisfy the at least one screening criteria, rejecting the candidate for the second clinical trial).


The obviousness of combining the teachings of Ennist et al. with the method as taught by Graiver et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 21 
As per claim 21, Graiver et al. and Ennist et al. and Sumner et al. 
teach the method of claim 1 and further disclose the limitations of:
receiving information defining a new clinical trial including a plurality of trial criteria (Graiver et al., Figure 1 Feature:…computer parseable representation of a clinical trial and its eligibility criteria, [0011] eligibility criteria are converted into a machine interpretable representation); 
identifying, using the second machine learning model, intended respondents for each of the plurality of trial criteria (Ennist et al., [0007] building the predictive model by training a learning machine on the clinical data, [0007] building the predictive model by training a learning machine on the clinical data); and 
committing the information defining the new clinical trial and the intended respondents for each of the plurality of trial criteria to a data store for subsequent use in recommending clinical trials for future patients (Graiver et al., Figure 1 Feature: aggregate data across multiple trials to optimize the design of future clinical trials).


The obviousness of combining the teachings of Ennist et al. with the method as taught by Graiver et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 22    
As per claim 22, Graiver et al. and Ennist et al. and Sumner et al. 
teach the method of claim 22 and further disclose the limitations of:
generating a second set of potentially relevant clinical trials for the patient, the second set of potentially relevant clinical trials including the new clinical trial (Ennist et al., [0007] building the predictive model by training a learning machine on the clinical data, [0068] training a learning machine on clinical data of patients having the condition for which the predictive model is built); 
based on the identified intended respondents for each of the plurality of trial criteria for the new clinical trial and information in patient medical records, determining that the patent is ineligible for the new clinical trial (Sumner et al., [0037] Criteria may further define a necessary sequence of user actions., [0038] … scheduling a subsequent interaction between the simulated system and one or the at least one users…); and 
removing the new clinical trial from the second set of potentially relevant clinical trials (Sumner et al., [0037] Criteria may further define a necessary sequence of user actions., [0038] … scheduling a subsequent interaction between the simulated system and one or the at least one users…).


The obviousness of combining the teachings of Ennist et al. with the method as taught by Graiver et al. is discussed in the rejection of claim 1, and incorporated herein.

The obviousness of combining the teachings of Sumner et al. with the method as taught by Graiver et al. and Ennist et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 9 and 11-16 
As per claims 9 and 11-16, claims 9 and 11-16 are directed to a system. Claims 9 and 11-16 recite the same or similar limitations as those addressed above for claims 1, 3-8 and 21-22. Claims 9 and 11-16 are therefore rejected for the same reasons set forth above for claims 1, 3-8 and 21-22.

CLAIMS 17-20 
As per claims 17-20, claims 17-20 are directed to a computer readable medium. Claims 17-20 recite the same or similar limitations as those addressed above for claims 1, 3-8 and 21-22. Claims 17-20 are therefore rejected for the same reasons set forth above for claims 1, 3-8 and 21-22.

Response to Arguments
Applicant’s arguments filed 5/4/2022 with respect to claims 1, 3-9 and 11-22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 5/4/2022.
Applicant argues that (A) Graiver et al., Ennist et al. and Sumner et al. do not render obvious the present invention because Graiver et al., Ennist et al. and Sumner et al. do not disclose Applicant’s claimed invention in the previously presented and/or presently amended claims.
103 Responses
In response to Applicant’s argument (A), although the Examiner disagrees with Applicant’s objections to Graiver et al. made in Applicant’s Remarks.  Accordingly, the Examiner has applied/recited additional passages and citations to clarify the Examiner’s application of Graiver et al. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Goldenberg (US 2013/0024209) discloses a virtual doctor interactive cybernet system.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626